Title: Thomas Law to Thomas Jefferson, 26 November 1813
From: Law, Thomas
To: Jefferson, Thomas


            Dear Sir— Philadelphia Novr 26. 1813.
            I was favored with your accompaniement to my thoughts on banking & have reason to believe that Treasury notes will be issued to a larger Amount—The Banks here took them as Cash for a subsn to Govts Loan, as they were glad to obtain them—
            The enclosed Petn is rapidly signing & the Corporation is anxious to have the Bank.
			 in Hamburgh a similar bank pays 150000 Crowns to the State see Adam Smith—
            I am convinced that a Govt might support several useful Institutions by Banks, the profits of which, monied men already too rich take to themselves—
            I remain With sincere esteem & regard Yrs mt ObsT Law—
          